UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------- X

SHARON LAROC and ALTON JAMIESON,

                                            Plaintiffs,
                                                                               COMPLAINT
         -against-
                                                                               JURY TRIAL DEMANDED
THE CITY OF NEW YORK, a municipal entity;
NYPD Sergeant DAVID GRIECO (in his individual
capacity); NYPD Police Officer JAMES LUKESON
                                                                               Case No. 20-cv-5227
(in his individual capacity),

                                            Defendants.

-------------------------------------------------------------------------- X

        Plaintiffs SHARON LAROC and ALTON JAMIESON, by and through their attorney

Joshua S. Moskovitz, Esq., allege as follows:

                                     PRELIMINARY STATEMENT

        1.       Early in the morning of June 13, 2019, New York City police officers raided a

multi-family residence at 451 East 52nd Street in Brooklyn. They arrested Sharon Laroc, who

was 51 years old at the time and an EKG technician at a hospital. She lived in the second-floor

apartment with her husband and adult sons and had never been arrested before. Sharon’s 7 year-

old grandson, who had spent the night, was there when the police broke in. Officers led Sharon

out of the house in handcuffs. Police entered the basement apartment where 38-year-old Alton

Jamieson lived. Alton is paraplegic. Officers found Alton sitting on his bed, with his wheelchair

adjacent, and an officer kicked him in the legs. Officers handcuffed Alton and carried him out of

his apartment.

        2.       There was no legal basis to arrest either Sharon or Alton. Officer James Lukeson

later told the District Attorney’s Office that Sharon and Alton were gang members who
possessed guns and drugs. These allegations were false. The NYPD later acknowledged in

response to a Freedom of Information Law request that Sharon and Alton have no gang

affiliations. According to Officer Lukeson, the guns and drugs were found in a detached garage,

but there was no reason to believe Sharon or Alton had any connection to those items or the

contents of the garage.     The District Attorney’s Office concluded there was “insufficient

evidence” Sharon and Alton had committed any offense and declined to prosecute them.

       3.      Although Sharon and Alton were released from custody without charges, they had

been incarcerated for more than 30 hours, and both had to be taken to the hospital before they

were released due to the effects of their arrests. Property was taken from Sharon that was never

returned and she had missed work and had to explain to her supervisor why.

       4.      The officers also left excessive and unreasonable damage to Sharon’s apartment:

holes in walls, cut open speakers, and broken doors. This was the result of the deliberate

indifference of the City of New York to the obvious need to train its police officers that the

constitution prohibits such damage during a search. Despite notice of the need for this training,

the City has failed to provide it and has failed to properly supervise and discipline officers who

cause unnecessary damage.

       5.      The City of New York has also failed to discipline and supervise the officers

responsible for Sharon and Alton’s arrests: David Grieco and James Lukeson. Sgt. Grieco has

been the subject of at least 30 civilian complaints (totaling 69 separate charges) and at least

32 lawsuits. This was not the first time Sgt. Grieco had supervised a team that falsely accused

someone of possessing contraband to which they had no connection and the District Attorney

declined to press charges. The NYPD’s failure to supervise and discipline Sgt. Grieco represents

a gross dereliction of its duty to protect the constitutional rights of the people of New York City.




                                                 2
       6.      Officer Lukeson has likewise been the subject of at least five substantiated

civilian complaints and five federal civil rights lawsuits. Five years before wrongfully arresting

Sharon and Alton and falsely accusing of them of being gang members and possessing guns and

drugs, Officer Lukeson was found to have violated the constitutional rights of another person

after a jury trial before the Honorable Jack B. Weinstein. The jury heard testimony that Officer

Lukeson made false allegations and submitted perjured testimony against the plaintiff and

awarded him $180,000 against Officer Lukeson (and another $380,000 in damages against two

other NYPD officers). The NYPD did not then properly discipline or supervise Officer Lukeson,

which led to the injuries suffered by Sharon Laroc and Alton Jamieson.

                                 JURISDICTION AND VENUE

       7.      This action is based on 42 U.S.C. § 1983 for violations of plaintiffs’ rights

secured by the Fourth and Fourteenth Amendments to the United States Constitution.

       8.      This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       9.      Venue is proper pursuant to 28 U.S.C. § 1391 in the Eastern District, where the

events giving rise to this action took place.

                                         JURY DEMAND

       10.     Plaintiffs demand a trial by jury in this action on each and every one of their

claims for which jury trial is legally available.

                                          THE PARTIES

       11.     Plaintiff SHARON LAROC is a citizen of the United States and of the State of

New York and at all times relevant to this complaint, she resided in Kings County.

       12.     Plaintiff ALTON JAMIESON is a citizen of the United States and of the State of

New York and at all times relevant to this complaint, she resided in Kings County.




                                                    3
       13.     Defendant THE CITY OF NEW YORK (“the City”) is a municipal entity created

and authorized under the laws of the State of New York.

       14.     The City is authorized by law to maintain a police department and does maintain

the New York City Police Department (hereinafter referred to as “NYPD”). The NYPD acts as

the City’s agent and the City assumes the risks incidental to the maintenance of a police

department and the employment of police officers.

       15.     Defendant NYPD Sergeant DAVID GRIECO was, at all times relevant to this

complaint, an NYPD sergeant who participated in the search of Plaintiffs’ apartment and the

arrest of Plaintiffs on June 13, 2019. He is sued in his individual capacity.

       16.     Defendant NYPD Police Officer JAMES LUKESON, was, at all times relevant to

this complaint, an NYPD police officer. He is identified on the NYPD arrest report as the

“arresting officer” of the Plaintiffs on June 13, 2019. He is sued in his individual capacity.

       17.     Upon information and belief, at all relevant times, the individual defendants were

and are citizens of the United States and the State of New York.

       18.     At all relevant times, the individual defendants were employed by the City and

acted under color of law in the course and scope of their duties and authority as officers, agents,

servants, and employees of the NYPD and the City.

       19.     At all relevant times, the individual defendants violated clearly established rights

under the Fourth and Fourteenth Amendments to the United States Constitution of which

reasonable law enforcement officers in their respective circumstances would have known.




                                                 4
                COMPLIANCE WITH New York GENERAL MUNICIPAL LAW

          20.    Plaintiffs served Notices of Claim upon the City by electronic means, as

prescribed by the Office of the New York City Comptroller, on September 10, 2019, within

ninety days of the accrual of Plaintiffs’ claims.

          21.    Plaintiffs received electronic confirmation that their Notices of Claim were

received by the New York City Comptroller’s Office.

          22.    Defendant City conducted an examination of Plaintiffs pursuant to New York

General Municipal Law § 50-h on January 21, 2020.

          23.    More than thirty days have elapsed since the Notice of Claim was served on the

New York City Comptroller’s Office, and the City has neglected or refused to adjust or pay said

claims.

          24.    This action is filed within one year and ninety days of the events giving rise to

Plaintiff’s claims, as tolled by the Executive Orders of the Governor of New York due to

COVID.

                                    STATEMENT OF FACTS

I.        The search of the Plaintiffs’ apartment and the Plaintiffs’ arrests.

          25.    Sharon Laroc resides in the second-floor apartment of 451 East 52nd Street,

Brooklyn.

          26.    451 East 52nd Street is a multi-family home.

          27.    Alton Jamieson lives in the basement apartment of 451 East 52nd Street.

          28.    There is a separate, outside entrance to the basement apartment.




                                                    5
        29.     A garage is located at 451 East 52nd Street that is not connected to the house. The

garage is open and anyone can access it by approaching from the driveway, which is not gated

off from the street.

        30.     In the morning hours of June 13, 2019, New York City Police Department

officers, including Defendants NYPD Sgt. David Grieco and Police Officer James Lukeson,

forcefully entered Sharon Laroc’s and Alton Jamieson’s apartments at 451 East 52nd Street.

        31.     The officers did not have consent to enter either apartment.

        32.     Upon information and belief, Sgt. Grieco was supervising some or all of the

officers who entered 451 East 52nd Street on June 13, 2019, and was in charge of the operation.

        33.     Officers, including Sgt. Grieco, went into Sharon Laroc’s apartment.

        34.     An officer pointed a gun at Sharon Laroc’s head.

        35.     Officers broke into Alton Jamieson’s apartment in the basement.

        36.     Alton Jamieson is a paraplegic and cannot use his legs.

        37.     When officers entered his apartment, he was sitting up in bed, having been

awoken by the noise of the police breaking in.

        38.     Although Alton Jamieson’s wheelchair was next to the bed, an officer kicked him

in the legs.

        39.     Sharon Laroc and Alton Jamieson were taken out of their apartments in handcuffs

in front of neighbors and were placed in a police vehicle.

        40.     Sharon Laroc and Alton Jamieson were arrested before the building was searched.

        41.     They were transported to the 67th Precinct.

        42.     Sharon Laroc informed officers that she needed to take medication for

hypertension, among other things. She was allowed to call her son’s girlfriend and asked her to




                                                 6
bring her medication, but even though her son’s girlfriend brought the medication to the precinct,

officers would not allow her to take it.

        43.    In the middle of the day, an officer or officers said they would call an ambulance

for Sharon Laroc but an ambulance did not come until approximately 6:30 p.m.

        44.    Sharon Laroc was transported to the hospital where a doctor informed officers

that Sharon needed her hypertension medication.

        45.    Meanwhile, Alton Jamieson was also taken to the hospital because of back pain

he was experiencing after the officer kicked him.

        46.    After being taken back to the 67th Precinct, Alton Jamieson was taken to the

hospital a second time because he was continuing to have back pain and started having pains in

his side.

        47.    Sharon Laroc and Alton Jamieson were eventually transported to Central

Booking.

        48.    Officer Lukeson had prepared a false police report and submitted false statements

to the District Attorney’s Office, including that Sharon Laroc and Alton Jamieson were gang

members and had possessed guns and drugs found in garage at 451 East 52nd Street.

        49.    Sharon Laroc and Alton Jamieson were released from custody without charges

around 1:00 p.m. on June 14, 2019.

        50.    The District Attorney’s Office concluded that there was “insufficient evidence to

prosecute” because the contraband was “recovered from a communal, detached garage” that was

separate from the building where Officer Lukeson observed Sharon Laroc and Alton Jamieson.

        51.    Nothing connected Sharon Laroc or Alton Jamieson to the contraband found in

the garage.




                                                7
        52.     Property, including cash and an iPhone, were taken from Sharon Laroc when she

was arrested; the cash was never returned.

        53.     The officers who searched Sharon Laroc’s apartment caused unreasonable,

excessive, and unnecessary damage.

        54.     Among other things, they cut open speakers, made holes in walls, broke doors,

and strewed clothes and personal items throughout the apartment.

        55.     In addition to the damage and loss of property, the Plaintiffs suffered the loss of

their liberty, physical and mental/emotional pain and suffering, distress, humiliation, fear, the

violation of their federal constitutional rights, and other injuries.

II.     The City’s deliberate indifference to excessive damage caused during searches.

        56.     The City of New York has failed to properly train its police officers that

“[e]xcessive or unnecessary destruction of property” during a search violates the Fourth

Amendment. United States v. Ramirez, 523 U.S. 65, 71 (1998) (citation omitted).

        57.     The need to train officers that excessive and unnecessary damage violate the

Fourth Amendment is obvious, and the City’s failure to ensure that its officers receive such

training amounts to deliberate indifference to the constitutional rights of the people of the City of

New York.

        58.     The NYPD’s Patrol Guide, which spans thousands of pages detailing hundreds of

police procedures, including “search warrant execution” (Procedure 212-105), does not contain a

statement or guideline that the Fourth Amendment prohibits excessive and unnecessary damage

during the execution of a search warrant.




                                                   8
       59.     The City has received numerous complaints about excessive and unnecessary

damage caused by NYPD officers during home searches through notices of claims, lawsuits,

complaints to the NYPD, and complaints to the Civilian Complaint Review Board.

       60.     The City knows that many of its officers are unaware that there is a limit on

damage that is permissible in the execution of a search.

       61.     These problems, while obvious, were made clear in McClary v. City of New York

et al., No. 12-cv-118 (E.D.N.Y.).

       62.     In the McClary case, on June 25, 2013, then-Chief Judge Carol Bagley Amon

permitted the plaintiff to add a Monell claim based on the City’s failure to train its officers in the

constitutional limit on damage during search warrant execution.

       63.     The evidence adduced in the McClary case, which was presented to Judge Amon

in support of the plaintiff’s motion for leave to amend, included:

             i.       Sgt. Sonia Christian’s testimony that she had received no training during
       or after the Police Academy on how to conduct a search of a house, but had been
       instructed that officers are allowed to search anywhere an object of the search may
       physically be located.

            ii.       Sgt. Christian’s testimony that her understanding was that “when you’re
       looking for a handgun, which is presumably a small object, virtually any space that can
       be opened up becomes fair game for the search.”

            iii.      Officer Matthew Vorraro’s testimony that he did not remember receiving
       any training at the Police Academy on how to search a house or any training at anytime
       on minimizing or how to minimize damage while executing a search warrant.

            iv.      Officer Mark Kipybida’s testimony that he did not receive any training at
       the Police Academy on how to execute a search warrant; nor did he receive any training
       about minimizing damage during the execution of a search warrant.

            v.        Lt. Andrew Hepworth’s testimony that in his twenty-four years as an
       NYPD officer, the only training he could recall receiving on executing a search warrant
       was after he was promoted to sergeant, and that the training was only given to “certain
       supervisors.” He did not testify that the training covered the issue of limiting damage
       during the execution of the search.



                                                  9
            vi.       Officer Gregory Michaels’s testimony that he did not receive any training
       at the Police Academy in how to execute a search warrant, did not receive any training at
       the Police Academy on minimizing damage during the execution of a search warrant, and
       did not receive any training after graduating from the Academy on how to execute a
       search warrant.

           vii.       Captain Craig Adelman’s testimony that he was not aware of any
       guidelines, instructions, or training that explained that property damage should be
       minimized during the execution of search warrants.

          viii.      Officer Ronald Schmidt’s testimony that he did not receive any training on
       how to execute a search warrant.

       64.          Additional evidence adduced in the McClary case demonstrated that NYPD

officers are not properly trained, supervised, or disciplined regarding the limitation on damage

during the execution of search warrants.

       65.          On September 24, 2013, NYPD Chief John Essig testified at a deposition in the

McClary case on behalf of the City of New York pursuant to Fed. R. Civ. P. 30(b)(6) regarding

the NYPD’s policies on how officers are instructed to execute search warrants.

       66.          Chief Essig testified to the following facts:

               i.      he knew of no Patrol Guide provision or training materials that explained the
                       constitutional standard that only reasonable damage was permitted during
                       search warrant execution;

              ii.      he did not believe there is a limitation on damage that is permissible in the
                       execution of a search (he later amended his testimony to say that “the rule of
                       thumb is the reasonableness of the damage necessary to do it, to conduct a
                       search is really the guideline that we instruct officers,” but he acknowledged
                       that he only arrived at this clarification during a break in which he “spoke to
                       counsel who said I might have misunderstood [the] question”);

             iii.      the only training materials addressing the execution of search warrants that are
                       provided to police officers describe what officers can look for and where they
                       can look, but do not provide an explanation on how the search should be
                       carried out;

             iv.       in the training materials he had reviewed to prepare for his deposition, he
                       found no discussion about the limitation on damage that is acceptable during
                       the execution of a search warrant;



                                                      10
               v.       there are no materials given to new recruits at the Police Academy and no
                        classroom instruction provided to new recruits that explain there are
                        limitations on damage that can be caused during the execution of a search
                        warrant;

              vi.       there is no training provided at the Academy for new recruits on the manner of
                        executing search warrants;

             vii.       there is no classroom training for new supervisors about the manner in which
                        search warrants should be executed;

             viii.      he had seen no lesson plans for instruction, either for recruits or supervisors,
                        about the manner in which search warrants should be executed;

              ix.       officers are trained that they can look anywhere they thought a piece of
                        evidence could be, which included looking inside a couch; and

               x.       he was not aware of any officer who had been disciplined for problems during
                        the execution of a search warrant.

       67.           Upon information and belief, following the McClary case, and before the search

of plaintiff Laroc’s apartment, the City did not amend the Patrol Guide to include a statement or

guideline about the constitutional limitation on property damage during the execution of search

warrants.

       68.           Upon information and belief, following the McClary case, and before the search

of plaintiff Laroc’s apartment, the City did not implement training so that its police officers

would know that the constitution prohibits excessive and unnecessary damage during the

execution of search warrants.

       69.           Upon information and belief, following the McClary case, and before the search

of plaintiff Laroc’s apartment, the City did not implement policies to ensure that NYPD officers

are properly supervised in the manner of executing search warrants to ensure that excessive and

unnecessary property damage is not caused.

       70.           Upon information and belief, following the McClary case, and before the search

of plaintiff Laroc’s apartment, the City did not implement policies to ensure that NYPD officers


                                                     11
are disciplined if they cause excessive or unnecessary property damage while executing search

warrants to ensure that such damage is not caused.

III.   The City’s deliberate indifference to the need to supervise and discipline Sgt. Grieco
       and Officer Lukeson.

       71.        The City has failed to properly supervise and discipline Defendants Grieco and

Lukeson even though it has known that such discipline and supervision is necessary to prevent

the further violation of constitutional rights of people of the City of New York.

       72.        Even before he was promoted to sergeant, Defendant Grieco was the subject of

numerous complaints concerning improper and/or illegal home searches, causing unnecessary

and excessive damage during the execution of searches, and making false arrests.

       73.        Sgt. Grieco has been named as a defendant in numerous federal and state lawsuits

concerning constitutional violations, including:

             a. Wilson v. City of N.Y., No. 10-cv-4206 (E.D.N.Y.) (settled for $25,000).

             b. Inman v. Grieco, No. 11-cv-1810 (E.D.N.Y.) (pro se case dismissed).

             c. Jimenez-Jenkins v. City of N.Y., No. 12-cv-0002 (E.D.N.Y.) (settled for $24,000).

             d. Jones v. City of N.Y., No. 12-cv-01580 (E.D.N.Y.) (settled for $65,000).

             e. Mitchell v. City of N.Y., No. 12-cv-0294 (E.D.N.Y.) (settled for undisclosed
                amount).

             f. Myrick v. City of N.Y., No. 12-cv-2544 (E.D.N.Y.) (settled for $35,000).

             g. Foster v. City of N.Y., No. 13-cv-5108 (E.D.N.Y.) (settled for $30,000).

             h. Bannister v. City of N.Y., No. 13-cv-5886 (E.D.N.Y.) (settled for $75,500).

             i.   Kitchens v. City of N.Y., No. 13-cv-6105 (E.D.N.Y.) (settled for $11,500).

             j.   Shepard v. City of N.Y., No. 13-cv-6142 (E.D.N.Y.) (settled for $3,500).

             k. Perry v. City of N.Y., No. 13-cv-7071 (E.D.N.Y.) (settled for $21,250).

             l.   Johnson v. City of N.Y., No. 13-cv-7173 (E.D.N.Y.) (Rule 68 judgment for $7,501
                  plus $15,000 in attorney’s fees).


                                                   12
             m. Walker v. City of N.Y., Index No. 5360/2014 (Kings Cnty.) (settled for $22,500).

             n. Walker v. City of N.Y., Index No. 7761/2014 (Kings Cnty.) (settled for $60,000).

             o. Goodloe v. City of N.Y., Index No. 515363/2015 (Kings Cnty.) (dismissed on
                jurisdictional grounds).

             p. Walston v. City of N.Y., No. 15-cv-4480 (E.D.N.Y.) (summary judgment to
                defendants).

             q. Green v. City of N.Y., No. 15-cv-6041 (E.D.N.Y.) (settled for $10,000).

             r. Burgess v. City of N.Y., Index No. 523191/2016 (Kings Cnty.).

             s. McClarin v. City of N.Y., No. 16-cv-6846 (E.D.N.Y.) (pending)

             t.   Mathison v. City of N.Y., Index No. 501518/2017 (Kings Cnty.) (settled for
                  $12,000).

             u. Scott v. City of N.Y., No. 17-cv-1141 (E.D.N.Y.) (settled for $52,500).

             v. Vargas v. City of N.Y., Index No. 502637/2018 (Kings Cnty.) (pending).

             w. Grantham v. City of N.Y., Index No. 514006/2018 (Kings Cnty.) (pending)

             x. Hines v. City of N.Y., No. 18-cv-4678 (E.D.N.Y.) (settled for $75,500).

       74.        The City has paid over $500,000 as a result of these lawsuits.

       75.        Most, or all, of these lawsuits include claims of illegal searches and arrests.

       76.        Upon information and belief, in at least twenty of these cases, the plaintiff was

cleared of criminal charges, and in three other cases, the Brooklyn District Attorney’s office

declined to prosecute the plaintiffs.

       77.        Upon information and belief, Defendant Grieco has been the subject of at least

five Internal Affairs Bureau investigations.

       78.        In addition to these lawsuits and internal investigations, complaints about

Sgt. Grieco’s conduct have been reported publicly in news reports dating back to 2013.

       79.        Despite the incredible number of complaints against him, Sgt. Grieco was

promoted to a supervisory position before the arrest of the Plaintiffs.


                                                    13
        80.      Similarly, Defendant Lukeson has been the subject of numerous misconduct

complaints concerning improper and/or illegal stops, searches, and arrests; excessive force; and

making false criminal allegations.

        81.      Officer Lukeson has been named as a defendant in the following federal lawsuits

concerning constitutional violations he committed as an NYPD officer:

              a. Davis v. Velez, No. 12-cv-1219 (E.D.N.Y.) (plaintiff’s verdict for $560,000 plus
                 in $490,000 in plaintiff’s attorney’s fees).

              b. Diaz v. Herbert, No. 13-cv-1675 (E.D.N.Y.) (Rule 68 judgment for $10,001 plus
                 reasonable attorney’s fees)

              c. Gonzalez v. N.Y. Police Dep’t, No. 09-cv-0685 (E.D.N.Y.) (settled for $7,500).

              d. McClain v. City of N.Y., No. 18-cv-11836 (S.D.N.Y.) (Rule 68 judgment for
                 $7,003 plus $18,000 in plaintiffs’ attorney’s fees and costs).

              e. Abraham v. N.Y. City Police Dep’t, No. 15-cv-5208 (E.D.N.Y.) (pro se case
                 settled for an undisclosed amount).

        82.      The City has paid over $1,000,000 as a result of these lawsuits.

        83.      In 2015 – four years before Officer Lukeson falsely accused Sharon Laroc and

Alton Jamieson of possessing guns and drugs – a jury returned a verdict against Officer Lukeson

and other officers in the Davis case for falsely accusing the plaintiff of possessing guns and

drugs, which he did not.

        84.      Despite these complaints and findings of similar constitutional violations, the City

failed to properly supervise or discipline Officer Lukeson before the arrest of the Plaintiffs.

        85.      In total, the City has paid well over $1.5 million as a result of lawsuits involving

Sgt. Grieco and Officer Lukeson, which does not account for the full cost to the City of those

lawsuits (e.g., litigation costs and the salaries of City lawyers).

        86.      The injuries suffered by the Plaintiffs are the result of the City’s failure to

properly supervise and discipline Defendants Grieco and Lukeson


                                                  14
                                 FIRST CAUSE OF ACTION
                      42 U.S.C. § 1983 Against the Individual Defendants

       87.     Plaintiffs reallege and incorporate by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       88.     In committing the acts and omissions complained of herein, the individual

defendants acted under color of state law, individually and in concert, to deprive plaintiffs of

their constitutionally protected rights under the Fourth and Fourteenth Amendments to the

United States Constitution, including, but not limited to the right to be free from unreasonable

searches and seizures, the right to be free from arrest without probable cause, the right to be free

from deprivation of liberty and property without due process of law, the right to be free from

detention and prosecution without probable cause.

       89.     In committing the acts and omissions complained of herein, the Defendants

breached their affirmative duty to intervene to protect the constitutional rights of citizens from

infringement by other law enforcement officers in their presence.

       90.     As a direct and proximate result of the defendants’ deprivation of the Plaintiffs’

constitutional rights, the Plaintiffs suffered the injuries and damages set forth above.

       91.     The unlawful conduct of the individual defendants was willful, malicious,

oppressive, and/or reckless, and was of such a nature that punitive damages should be imposed.

                             SECOND CAUSE OF ACTION
                      42 U.S.C. § 1983 Against the City of New York
       Deliberate Indifference to the Misconduct of Sgt. Grieco and Officer Lukeson

       92.     Plaintiffs reallege and incorporate by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       93.     In an Order dated November 25, 2009, in Colon v. City of New York, 09-cv-0008

(E.D.N.Y.), the Hon. Jack B. Weinstein reflected on the “evidence of repeated, widespread



                                                 15
falsification by arresting police officers of the New York City Police Department” and the

“evidence of an attitude among officers that is sufficiently widespread to constitute a custom or

policy by the city approving” the falsification of the reasons for an arrest.

       94.     The City of New York, acting through the NYPD and its agents, officers, and

employees, has acted with deliberate indifference to the rights of the people of the City of New

York to not be subjected to unconstitutional conduct by Sgt. David Grieco and Police Officer

James Lukeson, specifically, the falsification of arrest evidence and allegations.

       95.     Despite its awareness of numerous complaints against Sgt. Grieco and Officer

Lukeson, the City and the NYPD have remained indifferent and failed to adequately supervise or

discipline Sgt. Grieco and Officer Lukeson to ensure that they do not violate the constitutional

rights of people of the City of New York.

       96.     The City’s deliberate indifference was the moving force of the Plaintiffs’ injuries

complained of herein.

                               THIRD CAUSE OF ACTION
                       42 U.S.C. § 1983 Against the City of New York
     Deliberate Indifference to Damage Caused During Execution of Search Warrants

       97.     Plaintiffs reallege and incorporate by reference the allegations set forth in the

foregoing paragraphs as if fully set forth herein.

       98.     The City of New York, acting through the NYPD and its agents, officers, and

employees, has acted with deliberate indifference to the rights of the people of the City of New

York to not be subjected to unconstitutional property damage during the execution of searches.

       99.     Despite the obvious need to train its police officers that the Constitution prohibits

excessive or unnecessary property damage in the execution of a search, the City has failed to

provide this training.




                                                 16
       100.    The City has known that NYPD officers routinely cause excessive or unnecessary

property damage in the execution of a search.

       101.    The City has known that NYPD officers do not understand the constitutional

limitations on causing excessive or unnecessary property damage in the execution of a search.

       102.    In the face of this continuing problem, the City has remained indifferent and

failed to adequately train, supervise, and discipline NYPD officers to ensure that they do not

cause excessive or unnecessary property damage in the execution of a search.

       103.    The damage to the Plaintiff Laroc’s property is of the kind seen in the McClary

case and other cases where NYPD officers have caused unnecessary damage during the

execution of a search warrant.

       104.    The damage to Plaintiff Laroc’s property was caused by the City’s failure to

properly train its officers and/or its practice of causing excessive and unnecessary property

damage during search warrant execution.

       105.    The City’s deliberate indifference was the moving force of the unconstitutional

property damage complained of herein.




                                FOURTH CAUSE OF ACTION
                         Violations of the New York State Constitution

       106.    Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the foregoing paragraphs as if fully set forth herein.

       107.    The individual defendants and other NYPD police officers subjected plaintiffs to

the foregoing acts and omissions without due process of law, thereby depriving plaintiffs of the




                                                  17
rights, privileges, and immunities guaranteed by Article 1 §§ 1, 6, and 12 of the New York State

Constitution.

       108.     As a direct and proximate result of the deprivations of their rights, privileges, and

immunities guaranteed by the New York State Constitution, plaintiffs suffered the injuries and

damages set forth above.

       109.     The City is vicariously liable for this conduct.

                                  FIFTH CAUSE OF ACTION
                                          Battery

       110.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the foregoing paragraphs as if fully set forth herein.

       111.     Without just cause or consent, an NYPD police officer, acting within the scope

and course of his duties as an NYPD police officer, willfully and maliciously used physical force

against plaintiff Jamieson, causing him injuries.

       112.     The officer committed the foregoing acts intentionally, willfully, and with

malicious disregard for plaintiff Jamieson’s rights, and is therefore liable for punitive damages.

       113.     As a direct and proximate result of the officer’s conduct, plaintiff Jamieson

suffered the injuries and damages set forth above.

       114.     The City is vicariously liable for this conduct.

                                  SIXTH CAUSE OF ACTION
                                          Assault

       115.     Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the foregoing paragraphs as if fully set forth herein.




                                                  18
       116.    An NYPD police officer, acting within the scope and course of his duties as an

NYPD police officer, acted with the intent to cause plaintiff Laroc to fear for her own physical

safety and to fear that violent contact was imminent by pointing a gun at plaintiff Laroc’s head.

       117.    The officer acted with the intent to harass, annoy, and/or alarm plaintiff Laroc.

       118.    As a result of the officer’s conduct, plaintiff Laroc became apprehensive and

feared for her own physical safety and feared that violent contact was imminent.

       119.    As a direct and proximate result of the officer’s conduct, plaintiff Laroc suffered

the injuries and damages set forth above.

       120.    The City is vicariously liable for this conduct.

                                SEVENTH CAUSE OF ACTION
                                    False Imprisonment

       121.    Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the foregoing paragraphs as if fully set forth herein.

       122.    Plaintiffs were detained and held under the imprisonment and control of the

individual defendants under false pretenses.

       123.    The individual defendants falsely imprisoned plaintiffs without warrant, authority

of law, or probable cause.

       124.    The individual defendants unlawfully and intentionally detained and confined

plaintiffs against their will and without their consent, and without privilege, probable cause, or

valid legal process.

       125.    Plaintiffs were conscious of his confinement.

       126.    As a direct and proximate result of the individual defendants’ conduct, plaintiffs

suffered the injuries and damages set forth above.

       127.    Defendant City is vicariously liable for this conduct.



                                                  19
                              EIGHTH CAUSE OF ACTION
        Negligent Hiring, Screening, Retention, Training, Supervision, and Discipline

        128.    Plaintiffs reallege and incorporate by reference each and every allegation set forth

in the foregoing paragraphs as if fully set forth herein.

        129.    The City, acting through the NYPD, has a duty to use reasonable care in the

hiring, screening, retention, training, supervision, and discipline of their employees, including

police officers. The City and the NYPD failed to discharge this duty.

        130.    The City and the NYPD knew of multiple complaints and substantiated findings

of misconduct and constitutional violations by the individual defendants prior to the violations of

the plaintiffs’ rights.

        131.    The City and NYPD failed to investigate and correct the problems with individual

defendants’ behavior.

        132.    The violations of plaintiffs’ rights by the individual defendants was a foreseeable

consequence of the City’s and NYPD’s failure to adequately screen, train, reprimand, or

discipline, the individual defendants.

        133.    As a direct and proximate result of the individual defendants’ conduct, plaintiffs

suffered the injuries and damages set forth above.




                                                  20
                                     DEMAND FOR RELIEF

       WHEREFORE, plaintiffs demand the following relief against the defendants, jointly

and severally:

       (a)       compensatory damages in an amount just and reasonable and in conformity with
                 the evidence at trial;

       (b)       punitive damages from the individual defendants to the extent allowable by law;

       (c)       attorneys’ fees;

       (d)       the costs and disbursements of this action;

       (e)       interest; and

       (f)       such other and further relief as this Court deems just and proper.

Dated: New York, New York
       November 2, 2020
                                               THE LAW OFFICE OF JOSHUA MOSKOVITZ
                                               233 Broadway, Suite 2220
                                               New York, New York 10279
                                               (212) 380-7040



                                               By:
                                                     Joshua S. Moskovitz




                                                  21
